      Case 4:18-cv-00209-SMR-SBJ Document 55 Filed 10/28/19 Page 1 of 32



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF IOWA
                                       CENTRAL DIVISION


 CING VUNG,                                     )          Case No. 4:18-cv-00209-SMR-SBJ
                                                )
                Plaintiff,                      )
                                                )
           v.                                   )          ORDER ON DEFENDANTS’
                                                )          MOTION FOR SUMMARY
 SWIFT PORK COMPANY and STACEY                  )          JUDGMENT
 SANTILLAN,                                     )
                                                )
                Defendants.                     )

       This is a case about a Burmese woman with an asthmatic son who was fired less than one

week after disclosing her pregnancy to her employer. Defendants filed a Motion for Summary

Judgment on June 14, 2019. [ECF No. 26]. 1 Viewing the record in the light most favorable to Vung

as the nonmoving party, the Court is unable to conclude Defendants are entitled to judgment as a

matter of law. Because dispositive issues hinge on disputed questions of material fact, Defendants’

motion is DENIED.

                                      I. BACKGROUND

                                         A. The Parties

       Vung is a Burmese immigrant who first arrived in the United States in 2013 and lives with

her husband and five sons. [ECF No. 34-1 ¶¶ 1, 3]. Vung’s native language is Zomi and she is

fluent in Burmese; she speaks little to no English. Id. ¶ 7. Nevertheless, Vung is the sole

breadwinner for her family. [ECF No. 26-4 at 3–4]. The parties agree Vung is a hardworking

employee. [ECF No. 34-1 ¶ 3].




       1
         Plaintiff requested a hearing on Defendants’ Motion, [ECF No. 38], but the Court concludes
this matter can be resolved without oral argument. See LR 7(c).
       Case 4:18-cv-00209-SMR-SBJ Document 55 Filed 10/28/19 Page 2 of 32



       Swift Pork is a meat processing company that has plants across the country. [ECF No. 26-1

¶ 1]. Stacy Santillan (now known as Stacy Freiberg) was the Human Resource Manager at the Swift

Pork facility in Marshalltown, Iowa, during the time giving rise to the events in question; she

currently serves as the Director of Human Resources at the Company’s office in Louisville,

Kentucky. Id. ¶ 2. 2 Swift Pork employs an ethnically-diverse workforce consisting of employees

from across the cultural spectrum.      The Company communicates with non-English speaking

employees through the use of live interpreters and a telephonic language interpreter service when

necessary. [ECF No. 26-1 ¶ 8].

       Vung started working on the line at Swift Pork’s facility in Marshalltown on or about April

5, 2015. [ECF No. 34-1 ¶ 6]. She was fired in a meeting with Freiberg on August 17, 2016. Id.

¶¶ 70–71.

                                       B. Company Policies

       Swift Pork has a point-based attendance policy under which employees are assessed points

for absences from work over the course of a rolling twelve-month period. [ECF No. 26-1 ¶ 10].

Generally, employees receive one attendance point for every absence from work, even when they

miss work because they, their child, or their spouse is sick. Id. ¶ 11. If an employee misses multiple

days of work and provides doctor certification, however, only one point is assessed for the entire

period of absence. Id. ¶ 15; [ECF No. 26-4 at 39]. Points are assessed automatically through the

Company’s timekeeping software. Human resources staff manually edit an employee’s attendance

history for absences that do not incur points under the attendance policy, such as qualifying absences




       2
            To avoid confusion, the Court will refer to Ms. Santillan by her current name, Stacy
Freiberg.
                                                 -2-
          Case 4:18-cv-00209-SMR-SBJ Document 55 Filed 10/28/19 Page 3 of 32



under federal law, paid holidays and vacations, and previously-excused absences. [ECF No. 26-1

¶¶ 12, 26–29, 40].

          The Swift Pork Employee Handbook lays out the Company’s policy on FMLA leave. It

states:

                If your need for family/medical leave is foreseeable, you must give
                the Company at least 30 days’ prior written notice. Failure to provide
                such notice may be grounds for delay of leave. In cases where the
                need for leave is not foreseeable, you are expected to notify the
                Company as soon as possible, generally within 1 to 2 business days
                of learning of your need for leave. The Company has Request for
                Family/Medical Leave forms available from the Human Resources
                Department. You must use these forms when requesting leave.

[ECF No. 26-4 at 37]. The Handbook further requires employees to submit “appropriate medical

certification” supporting the qualifying reason for their need for leave within fifteen days after leave

is requested. Id. Consistent with the FMLA, Swift Pork’s policy allows employees to take leave to

care for children with a serious health condition. See id. at 42. Proper procedure under the

Company’s FMLA policy calls for employees to submit a written application for FMLA leave and

obtain physician certification of the reason for the absence. [ECF No. 26-1 ¶ 33]. The parties agree

Vung became eligible for FLMA on or about April 6, 2016. See [ECF No. 34-1 ¶ 20].

          For each day an employee will be absent, the employee is required to call in to the

Company’s attendance hotline number, listed on the back of every employee ID badge, at least thirty

minutes prior to the start of their shift to provide identifying information and the reason for their

absence. See [ECF No. 26-1 ¶¶ 16, 20, 23]. An automated message played in English, Spanish, and

Burmese prompts employees to leave a voicemail with their name, ID, department, and reason for

not reporting to work. Id. ¶ 21. A human resources coordinator then retrieves the messages from

the hotline and communicates absences to the employees’ respective departments while reflecting

the reason for the absence in the employee’s timekeeping file. Id. ¶ 22. An interpreter is used to
                                                  -3-
      Case 4:18-cv-00209-SMR-SBJ Document 55 Filed 10/28/19 Page 4 of 32



retrieve and interpret messages when necessary. Id. Failure to call in is considered a “no call, no

show” on the employee’s attendance record and results in two points, not one; three “no call, no

shows” in a rolling twelve-month period provides automatic grounds for termination. Id. ¶¶ 16–17.

If the employee misses multiple days, for any reason (even qualifying FMLA leave), the employee

is expected to notify the Company prior the start of each shift he or she will miss. See id. ¶ 33.

Vung’s personnel file does not indicate she was ever disciplined for failing to report an absence

besides August 5, 2016 (discussed below), and Vung testified she always called in. [ECF No. 34-1

¶¶ 14, 39]; see [ECF No. 26-4 at 12–14, 20].

       Employees receive a written warning when they accrue five attendance points, and a final

written warning accompanied by an in-person meeting with a human resources representative after

accruing eight points. [ECF No. 26-1 ¶ 18]. The attendance policy calls for the employee’s

termination upon accruing the ninth attendance point. Id. When an employee reaches nine points,

a human resources staff member notifies Freiberg that the employee has exceeded the allowable

points so proper disciplinary or termination actions can be taken. [ECF No. 34-1 ¶ 43]. Freiberg

testified that there is no set timeframe for the termination procedure after an employee accrues nine

points, but it depends on a variety of factors relating to when she is made aware the employee

“pointed out” and the availability of the employee to attend the termination meeting with union

representatives. See [ECF No. 34-3 at 3–4, 38]. This “should be” a quick process—but it can

sometimes result in an employee accruing upwards of nine points prior to termination. Id. However,

human resources staff testified it would be unusual for an employee to keep their job for more than

a few weeks before being terminated for pointing out. See [ECF No. 34-4 at 6].

       Vung disputes she was fully aware of the Company’s attendance policy and the

consequences for failing to adhere to it. According to Defendants, each new employee is given a

                                                 -4-
      Case 4:18-cv-00209-SMR-SBJ Document 55 Filed 10/28/19 Page 5 of 32



copy of the Employee Handbook, including the Company’s FMLA policy, upon hire. [ECF

Nos. 26-1 ¶ 32; 26-3 at 2 ¶ 4]. Vung informs she was only provided a handbook in English, which

she cannot read, and maintains that none of the Company’s attendance policies are printed in any

Burmese dialect—only English and Spanish. See [ECF No. 34-4 at 47–59]; see also [ECF No. 34-2

at 10] (corporate testimony stating the handbook is provided in English and Spanish, but no other

languages); cf. [ECF No. 34-4 at 5] (testimony of human resources staff stating FMLA notices are

posted only in English and Spanish). Swift Pork also states it offers training sessions on its

attendance and FMLA policies in both Spanish and Burmese, [ECF No. 26-1 ¶ 9], but Vung testified

that she had never received any additional training except training for initial safety procedures in

Burmese, [ECF No. 26-4 at 54–56].

                               C. Vung’s Employment at Swift Pork

                                          1. Background

       Vung’s five-year-old child, A.M., has asthma that requires respiratory treatment and

medications. [ECF No. 34-1 ¶ 4]. A.M.’s asthma can become aggravated by other illnesses, and

when that occurs he requires special medical attention. Id. ¶ 5.

       Sometimes A.M.’s asthma would flare up while Vung was at work, requiring her to leave

for a short period of time to administer his medications. Id. ¶ 9. Employees are not normally allowed

to leave their position in the line without permission from their supervisors, even to go to the

bathroom. [ECF Nos. 34-1 ¶ 11; 34-2 at 41]. Supervisors have discretion to approve time off during

the work day, however, official policy directs those requests to be approved in advance through an

absence request form completed by the employee, signed by her supervisor, and turned in to human

resources. [ECF No. 26-1 ¶ 13]; see [ECF No. 26-4 at 40]. But according to Vung, her supervisor,

Leticia “Leti” Garcia, would routinely allow her and other employees to leave and return to work

                                                -5-
      Case 4:18-cv-00209-SMR-SBJ Document 55 Filed 10/28/19 Page 6 of 32



without clocking in and out to attend to personal and family matters—in Vung’s case, to administer

asthma medication to her son. [ECF No. 26-4 at 32–34]; see [ECF No. 34-1 ¶¶ 8, 10]. Garcia denies

Vung ever informed her of her son’s asthma and need for treatment during work hours, and states

that while she would be flexible with her workers needing to leave for personal reasons, she never

let employees leave without filling out proper paperwork. See [ECF No. 34-2 at 29, 40]. However,

Swift Pork records reflect that on at least several different occasions Vung left work—swiping out

and back in through the security turnstiles, but without ever clocking out—and returned shortly

thereafter, which Vung attributes to leaving to provide medical care for her son’s asthma. See [ECF

No. 34-1 ¶¶ 12–13]. Vung did not submit absence request forms for these excursions, and was not

awarded points for these instances; Defendants deny having knowledge of these mid-day truancies

(though they admit the possibility of her explanation). See [ECF No. 34-3 at 30–31].

                                  2. Vung’s attendance history

       Like many employees, Vung accrued points under the Company’s attendance policy for

various absences during her time at Swift Pork. See [ECF No. 26-1 ¶ 36]. By January 5, 2016, her

attendance file reflected she had accrued eight points. Id.3 On January 19, Vung met with Swift

Pork personnel from the human resources department, where she was given a “final written

warning.” [ECF No. 26-1 ¶¶ 37–38]; see [ECF No. 35 at 155–56] (sealed). The parties appear to

agree Tanya Box, a human resources coordinator, was present at the meeting; they dispute whether

Frieberg was also present. This was the first attendance warning Vung had received, though under




       3
        Vung does not appear to contest points assessed for absences occurring prior to June 2016,
because she was not eligible for FMLA leave prior to that date. She focuses her challenge to her
absences on June 20, 21, and 22, 2016, which she alleges are related to her son’s asthma, and
August 5, 2016, related to a doctor’s appointment related to her pregnancy. These dates will be
discussed more fully below.
                                               -6-
       Case 4:18-cv-00209-SMR-SBJ Document 55 Filed 10/28/19 Page 7 of 32



Swift Pork policy, she ostensibly should have received an earlier warning when she arrived at five

points on December 14, 2015. [ECF Nos. 26-1 ¶ 18; 34-1 ¶¶ 46–47]; see also [ECF No. 26-4 at 55].

       Vung accrued five points for missing work on December 14, 2015, approximately three

weeks before her eighth point that triggered a final written warning and meeting on January 19,

2016. [ECF No. 26-4 at 55]. She did not receive a written warning.

       It was at this meeting, Vung asserts, that she first notified human resources staff of her son’s

asthma when explaining this as the reason for some of her absences. [ECF Nos. 26-4 at 21, 28; 34-1

¶¶ 48, 50]. Defendants dispute Vung mentioned anything about her son’s asthma in this January

2016 meeting. See [ECF Nos. 26-1 ¶ 39; 34-3 at 5].

       Vung later missed work on March 7, 8, and 9, 2016. [ECF No. 26-1 ¶¶ 36, 40]. Defendants

submit this should have resulted in her termination under the attendance policy, id. ¶ 40, but instead,

in a meeting with Freiberg and a union representative, Defendants excused two days of the absence

and charged one as a floating holiday, id. ¶ 41; accord id. ¶ 36. Defendants assert Vung never called

in to report her absence, but her attendance file does not reflect this. Vung maintains her points

were reduced because at that meeting she informed Freiberg the absences were to provide medical

treatment for her son’s asthma. See [ECF No. 26-4 at 18]. Defendants again deny Vung ever

informed Swift Pork staff about her son’s asthma.

       Vung also incurred points for absences in the spring of 2016, putting her up to nine points

once more. [ECF No. 26-1 ¶¶ 36, 42–43]. Vung was charged one point for an excused absence on

April 5 despite having prior approval to leave early, see [ECF No. 35 at 68], and despite having a

similar form approved for a subsequent appointment several days later, see [ECF No. 26-5 at 9].

Vung was tardy and incurred one point on May 5. [ECF No. 26-1 ¶ 44]. No disciplinary action was

taken, and her attendance score subsequently fell back to seven points as two expired. See id. ¶ 36.

                                                 -7-
       Case 4:18-cv-00209-SMR-SBJ Document 55 Filed 10/28/19 Page 8 of 32



                                   3. June 20, 21, & 22 absences

        Vung was absent for three consecutive days on June 20, 21, and 22, 2016. [ECF No. 26-1

¶ 45]. Vung maintains she called in to the Company’s call-in line to report her absence and left the

following messages with the human resources department: “My son is sick” on June 20; “My son is

not healthy yet” on June 22; and “My son is not getting better, so I still cannot come” on June 22.

Id. ¶ 46; [ECF No. 26-4 at 20–21]. Swift Pork’s records do not indicate that she failed to call in.

[ECF No. 26-1 ¶ 36]. On June 23, Vung returned to work with a doctor’s note that stated: “Please

excuse Cing Vung from work Monday, Tuesday and Wednesday due to taking care of her ill son

(6/20/16–6/22/16).” [ECF No. 26-5 at 10].

        Vung met with Freiberg and a union representative to discuss these most recent absences on

June 29, 2016. [ECF No. 26-1 ¶ 48]. Under the attendance policy, these, too, should have caused

Vung to lose her job. Id. However, Vung claims she explained these June absences were again due

to her need to administer breathing treatments for her son’s asthma. [ECF No. 34-1 ¶ 54]; see [ECF

No. 26-4 at 20–21, 29]. Defendants deny Vung made any such comment, but Freiberg again reduced

Vung’s attendance points below the terminable level instead of firing her. [ECF No. 26-1 ¶¶ 36,

48]. Vung was assessed only one point for the entire period of absence. Id. ¶ 36. She was not

offered FMLA materials.

        Nearly one month later, on July 20, 2016, Vung was sick and missed a shift. Id. ¶ 49. She

incurred one point for this absence, once again bringing her up to nine points. Id.; see also id. ¶ 36.

She was not terminated, however, and no disciplinary action was taken against her at that time. See

id. ¶ 49.




                                                 -8-
       Case 4:18-cv-00209-SMR-SBJ Document 55 Filed 10/28/19 Page 9 of 32



                                      4. August 5 absence

        Vung missed work on Friday, August 5, 2016, because she felt dizzy. Vung went to the

doctor that day and, during that appointment, learned she was pregnant. [ECF No. 26-1 ¶ 51]. The

following Monday, on August 8, 2016, Vung returned to work and turned in a note from her doctor

to the human resources department, but she did not discuss its contents with human resources staff.

Id. ¶ 53. The note stated: “Cing Vung was last seen on August 4 [sic], 2016. Released to regular

work/activity on August 8, 2016.” Id. ¶ 52; see [ECF No. 26-5 at 11]. Vung claims she called in to

report her absence as she had in the past, however, the Company’s attendance software documented

her as a no call, no show, and she was assessed two points. See [ECF Nos. 26-1 ¶¶ 36, 50-51; 26-

4 at 14, 22–23]. 4

        On August 10, 2016, Vung attended another medical appointment specifically regarding her

pregnancy where she received a second note granting her permission to return to work under certain

restrictions, documenting that “PREGNANCY GUIDELINES” applied. [ECF Nos. 26-1 ¶¶ 54, 55;

26-5 at 12]. Vung turned this note in to human resources the next day. Id. ¶ 55. As with her

previous doctor’s note, human resources staff did not discuss the pregnancy guidelines document

with Vung. [ECF No. 26-1 ¶ 55]. Vung was not offered FMLA papers. See [ECF No. 34-1 ¶ 69].

                                 5. Vung’s termination meeting

        Freiberg terminated Vung’s employment with Swift Pork in a meeting on August 17, 2016.

[ECF No. 26-1 ¶ 56]. Defendants maintain Vung was terminated for accumulating too many points

under the Company’s attendance policy. [ECF No. 26-1 ¶¶ 6, 56]. A language line interpreter was

present during the meeting, as was Mike Harrison, the plant superintendent, and Michael Graves, a



        4
        The call-in records maintained by the human resources department were not retained for
Vung’s attendance file by Swift Pork and have been destroyed. See [ECF No. 34-1 ¶¶ 32–38].
                                               -9-
      Case 4:18-cv-00209-SMR-SBJ Document 55 Filed 10/28/19 Page 10 of 32



union steward. Id. ¶ 57. Vung protested her termination, challenging the points assessed against

her for absences that had been due to either her pregnancy or her son’s asthma. Id. ¶¶ 59–60; see

also [ECF No. 34-1 ¶ 72]. According to Vung, Freiberg dismissed Vung’s claims and responded

by saying: “your pregnancy is none of our business.” [ECF Nos. 26-4 at 8, 24; 34-1 ¶ 72]. Freiberg

disputes she said this. [ECF No. 34-3 at 5–6].

       Several days later, on August 19, 2016, union representatives provided Vung with FMLA

paperwork, which she completed. [ECF No. 26-1 ¶ 61]; see also [ECF No. 35 at 127, ¶¶ 15–17].

Vung presented her case through the grievance process, but her claim was denied, and her

employment with Swift Pork ended. This lawsuit followed.

                                  II. STANDARD OF REVIEW

        Summary judgment is proper when “the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a); Paulino v. Chartis Claims, Inc., 774 F.3d 1161, 1163 (8th Cir. 2014). To

preclude the entry of summary judgment, the nonmovant must make a sufficient showing on every

essential element of its case for which it has the burden of proof at trial. Celotex Corp. v. Catrett,

477 U.S. 317, 322–23 (1986). “A dispute is genuine if the evidence is such that it could cause a

reasonable jury to return a verdict for either party; a fact is material if its resolution affects the

outcome of the case.” Amini v. City of Minneapolis, 643 F.3d 1068, 1074 (8th Cir. 2011) (citing

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 252 (1986)).

       “Credibility determinations, the weighing of the evidence, and the drawing of legitimate

inferences from the facts are jury functions, not those of the judge.” Anderson, 477 U.S. at 255.

Even so, at the summary judgment stage, the court must view “the facts in the light most favorable

to the nonmoving party and giv[e] that party the benefit of all reasonable inferences that can be

                                                 -10-
      Case 4:18-cv-00209-SMR-SBJ Document 55 Filed 10/28/19 Page 11 of 32



drawn from the record.” Pedersen v. Bio-Med. Applications of Minn., 775 F.3d 1049, 1053 (8th Cir.

2015) (quoting Johnson v. Wells Fargo Bank, N.A., 744 F.3d 539, 541 (8th Cir. 2014)). “[T]he

nonmoving party [need not] produce evidence in a form that would be admissible at trial in order to

avoid summary judgment.” Celotex, 477 U.S. at 324. But “[m]ere allegations, unsupported by

specific facts or evidence beyond the nonmoving party's own conclusions, are insufficient to

withstand a motion for summary judgment.” Menz v. New Holland N. Am., Inc., 507 F.3d 1107,

1110 (8th Cir. 2007).

                                         III. ANALYSIS

       Vung alleges Defendants violated her rights under the FMLA by depriving her of leave to

which she was entitled and taking adverse action against her for exercising her rights under that

statute. She also alleges Defendants discriminated against her on the basis of her race and national

origin, sex, and associational disability under Title VII of the Civil Rights Act and the Iowa Civil

Rights Act (“ICRA”), claiming her pregnancy and son’s asthma were treated differently than those

of other, non-Burmese Swift Pork employees. 5 Finally, Vung alleges she was retaliated against for

challenging the points assessed against her for absences due to her pregnancy appointments or taking

care of her son.

       Viewing the record in the light most favorable to Vung, the Court concludes disputed issues

of material fact preclude summary judgment in favor of Defendants. Whether, when, and to what

extent Defendants were on actual or constructive notice of Vung’s pregnancy and son’s serious




       5
         As this Court has previously observed, claims brought under Title VII and the ICRA are
analyzed similarly and without distinction. Gustafson v. Genesco, Inc., 320 F. Supp. 3d 1032, 1043
n.4 (S.D. Iowa 2018) (Rose, J.). Thus, the Court will not distinguish between the statutes except
where there are meaningful differences. See id.
                                               -11-
      Case 4:18-cv-00209-SMR-SBJ Document 55 Filed 10/28/19 Page 12 of 32



health condition are questions that permeate each of her claims and require a jury to resolve. The

Court will examine each of Vung’s claims in turn.

                                             A. FMLA

       Vung first claims Defendants violated her rights under the FMLA in assessing attendance

points and ultimately firing her for absences protected under that statute. The FMLA entitles any

“eligible employee” to a total of twelve work weeks of leave during any twelve-month period to

care for a “serious health condition” that renders the employee unable to perform the functions of

his or her work or to care for a “serious health condition” of a spouse or child. 29 U.S.C.

§ 2612(a)(1)(C), (D); 29 C.F.R. § 825.112(a). A “serious health condition” is “an illness, injury,

impairment, or physical or mental condition” that involves inpatient care or “continuing treatment

by a health care provider.” 29 U.S.C. § 2611(11); 29 C.F.R. § 825.113(a). On this front, the Act

permits an employee to take leave intermittently to care for chronic conditions, such as asthma, that

occur over an extended period of time, require periodic treatment, or cause episodic periods of

incapacity. See 29 U.S.C. § 2612(b)(1); 29 C.F.R. § 825.115(c). The Act also provides for leave

related to the employee’s pregnancy and prenatal care. 29 U.S.C. § 2612(a)(1)(A); 29 C.F.R.

§ 825.120(a)(4).

       The FMLA also protects workers who exercise their rights under the statute. It is unlawful

“for any employer to interfere with, restrain, or deny the exercise of or the attempt to exercise, any

right provided under [the FMLA].” 29 U.S.C. § 2615(a)(1). The United States Court of Appeals

for the Eighth Circuit recognizes three distinct types of claims brought under the FMLA:

“entitlement” or “interference” claims; “retaliation” claims; and “discrimination” claims. Brown v.

City of Jacksonville, 711 F.3d 883, 890–91 (8th Cir. 2013). The parties agree Vung brings an

interference claim and a discrimination claim, both of which arise under § 2615(a)(1). Id.; see [ECF

                                                -12-
      Case 4:18-cv-00209-SMR-SBJ Document 55 Filed 10/28/19 Page 13 of 32



Nos. 27-1 at 4; 33-1 at 13]. An employee may bring an interference claim when her employer

“refuses to authorize leave under the FMLA or takes other action to avoid responsibilities under the

Act”; when her employer “takes adverse action against [the] employee because the employee

exercises rights to which [s]he is entitled under the FMLA,” she can sue for discrimination.

Pulczinski v. Trinity Structural Towers, Inc., 691 F.3d 996, 1005–06 (8th Cir. 2012).

          At the heart of Vung’s FMLA claims is the issue of notice. “Because adequacy of notice is

a fact-rich question, it is perhaps best resolved by the trier of fact, particularly, where, as is the case

here, the employer and employee dispute the quantity and nature of communications regarding the

employee’s [condition].” Burnett v. LFW Inc., 472 F.3d 471, 479 n.4 (7th Cir. 2006); accord

Clinkscale v. St. Therese of New Hope, 701 F.3d 825, 827 (8th Cir. 2012) (“Whether an employee

gave sufficient information to put his or her employer on notice that an absence may be covered by

the FMLA is a question of fact for the jury.”). As will become evident, the parties in this case

fundamentally disagree on the nature, extent, and timing of Vung’s communications with Swift Pork

staff concerning her FMLA-qualifying conditions. Even though some of these communications

pre-date Vung’s FMLA eligibility, they nevertheless color subsequent interactions between her and

her employer, generating factual issues that preclude summary judgment on both of Vung’s FMLA

claims.

                                        1. FMLA interference

          To prevail on her FMLA interference claim, Vung must demonstrate she was “an eligible

employee and that she gave adequate notice to [Defendants] of her need for FMLA leave.” Wages

v. Stuart Mgmt. Corp., 798 F. 3d 675, 679 (8th Cir. 2015). An interference claim has three elements

Vung must prove: (1) “she was eligible for FMLA leave”; (2) Defendants were “on notice of her

need for FMLA leave”; and (3) Defendants “denied her benefits to which she was entitled” under

                                                   -13-
      Case 4:18-cv-00209-SMR-SBJ Document 55 Filed 10/28/19 Page 14 of 32



the Act. Hasenwinkel v. Mosaic, 809 F.3d 427, 432 (8th Cir. 2015). The parties agree Vung became

an “eligible employee” on April 6, 2016, one year after she started with Swift Pork, and was not

entitled to FMLA benefits prior to that date. [ECF No. 26-1 ¶ 35]; see 29 U.S.C. § 2611(2)(A)

(defining an “eligible employee” under the FMLA as one who has been employed for at least twelve

months by the employer from whom she seeks leave and has worked at least 1,250 hours the past

twelve-month period). Defendants contend they are entitled to judgment as a matter of law,

however, because she did not provide the Company with adequate notice of her need for FMLA

leave. Rather, they assert Vung was not entitled to FMLA benefits because she was fired for

“pointing out” under the Company’s attendance policy.

       “A claim under the FMLA cannot succeed unless the plaintiff can show that [she] gave [her]

employer adequate and timely notice of [her] need for leave . . . .” Chappell v. Bilco Co., 675 F.3d

1110, 1116 (8th Cir. 2012) (citation omitted). In order to fulfill this duty to notify, an employee

must provide enough information for her employer to determine whether the FMLA may apply to

the request to be excused from work. Id.; see 29 C.F.R. §§ 825.302(c), .303(b). Such information

may include, but is not limited to:

               information . . . that a condition renders the employee unable to
               perform the functions of the job; that the employee is pregnant or has
               been hospitalized overnight; whether the employee or the employee’s
               family member is under the continuing care of a health care provider;
               . . . or if the leave is for a family member that the condition renders
               the family member unable to perform daily activities . . . ; and the
               anticipated duration of the absence, if known.

Id. §§ 825.302(c); .303(b). Simply calling in “sick” is insufficient, but the employee need not

specifically mention the FMLA when seeking leave. Id. §§ 825.302(c); .303(b). Whether the need

for FMLA leave is foreseeable or unforeseeable, an employee is required to notify her employer “as

soon as practicable,” and the adequacy of the notice’s timing depends on the “facts and

                                                -14-
      Case 4:18-cv-00209-SMR-SBJ Document 55 Filed 10/28/19 Page 15 of 32



circumstances in the individual case.” Id. § 825.302(b); .303(a). 6 A n employee must only provide

notice of the qualifying condition once. See 29 C.F.R. § 825.302(a). Only after the employee has

placed her employer on notice of her qualifying condition does the employer have the duty to inquire

further to obtain additional information about whether the employee needs or seeks FMLA leave.

Spangler v. Fed. Home Loan Bank of Des Moines, 278 F.3d 847, 853 (8th Cir. 2002). But in all

cases, “it must be clear that the employee had actual notice of the FMLA notice requirements.” 29

C.F.R. § 825.304(a). Indeed, an employer has the obligation to apprise its employees of their rights

under the FMLA—failure to do so can itself amount to “interference with, restraint, or denial of the

exercise of an employee’s FMLA rights.” Id. § 825.300(a), (d), (e).

       As a preliminary matter, Vung claims she was not adequately apprised of her rights under

the FMLA because the Company’s policies are provided only in English and Spanish, not Burmese,

and she was never given training specifically concerning FMLA benefits. 7 More fundamentally,


       6
          The parties do not discuss whether Vung’s need for intermittent leave to care for A.M.’s
asthma was foreseeable or unforeseeable, but both cite to 29 C.F.R. § 825.302(c), governing notice
requirements for “foreseeable FMLA leave.” See [ECF Nos. 27-1 at 5; 33–1 at 17, 24]. Though the
evidence suggests Vung knew about her son’s condition at least as early as January 2016, she could
not have known on what days his condition would require her to miss work to administer his asthma
medications. In other words, her need for leave does not appear to have been for a “planned medical
treatment.” 29 C.F.R. § 825.302(a). Regardless, the regulations sufficiently mirror each other
insofar as it concerns an employee’s duty to provide her employer with notice, and neither party has
advanced arguments specific to one regulation.
       7
         Swift Pork acknowledges it provides its employee handbook in only English and Spanish.
[ECF No. 34-2 at 10]; see 29 C.F.R. § 825.300(a)(4) (“Where an employer’s workforce is comprised
of a significant portion of workers who are not literate in English, the employer shall provide the
general notice in a language in which the employees are literate.”). While it is the Company’s stated
practice to go through the details of the employee handbook with an interpreter, Vung states she
was not given any training after her initial orientation concerning safety procedures. [ECF No. 26-4
at 54–56]. Defendants assert as a matter of fact that the Company’s attendance and FMLA policies
were provided to Vung in Burmese upon hiring her and communicated to her during orientation and
annual training through a Burmese interpreter, see [ECF No. 26-1 ¶ 9], but in the same breath report
no specific knowledge of Vung as one of hundreds of employees working at Swift Pork, even by
her own supervisor, see [ECF No. 34-2 at 26].
                                                  -15-
      Case 4:18-cv-00209-SMR-SBJ Document 55 Filed 10/28/19 Page 16 of 32



however, the parties dispute key facts surrounding Vung’s communications with human resources

personnel and whether they were sufficient to put Defendants on notice of her qualifying conditions

to trigger their duty to inquire further into her need for FMLA leave. Vung contests two series of

absences occurring after the date of her FMLA eligibility that she claims should have been covered

by the Act: (1) her absences on June 20, 21, and 22, 2016, to provide medical treatment for her

asthmatic son; and (2) her August 5, 2016 absence where Vung discovered she was pregnant. The

circumstances surrounding both instances present disputed questions of fact the preclude summary

judgment in favor of Defendants.

          First, conflicting testimony in the record presents an issue of disputed fact regarding whether

Vung sufficiently placed Defendants on notice of her son’s chronic health condition and her need

to leave work during the day to administer his medical treatments. Vung testified she first informed

Swift Pork human resources staff present at the January 19, 2016 meeting—the first meeting

regarding her attendance points—that some of her prior absences had been due to her son’s asthma.

[ECF No. 34-1 ¶¶ 40, 50]; see [ECF No. 26-4 at 21, 28]. Though this meeting pre-dates Vung’s

eligibility for FMLA benefits, the interaction is significant because it presents facts that, if true,

could lead a reasonable jury to conclude Defendants were on notice of her son’s asthma as early as

January 2016. Defendants dispute this aspect of the conversation took place, requiring a credibility

determination that cannot be made by the Court and a question of fact that can only be resolved by

a jury.

          The contents of Vung’s communications in the January 5, 2016 meeting colors Vung’s

subsequent interactions with Swift Pork’s human resources department. Defendants point out the

medical note concerning Vung’s absences on June 20, 21, and 22 only reference her son’s treatment

for a virus, see [ECF No. 26-5 at 6, 10], but a reasonable jury could conclude that documentation,

                                                   -16-
      Case 4:18-cv-00209-SMR-SBJ Document 55 Filed 10/28/19 Page 17 of 32



along with phone calls informing “My son is sick,” “My son is not healthy yet,” and “My son is not

getting better, so I still cannot come,” should have sufficiently notified Defendants of Vung’s need

for FMLA leave to trigger their duty to inquire further into the circumstances of her absences in

light of her prior interactions with human resources staff. Defendants admit there are no “magic

words” that an employee is required to say to notify employers of her need for FMLA leave, and

the mention of a child with asthma is a condition all agree is sufficient; indeed, according to one

human resources professional at Swift Pork, an employee stating “my child has an illness and I’m

going to be missing work” is enough to trigger the Company’s duty to inquire further. [ECF

Nos. 34-1 ¶¶ 19, 51; 34-2 at 11–12, 40; 34-3 at 10, 20; 34-4 at 6].

       Even more apposite is Vung’s testimony that she explained to Freiberg in their June 29, 2016

meeting that her absences on June 20, 21, and 22 were due to the need to care for her son’s asthma.

See [ECF No. 26-4 at 29]. Defendants again deny Vung’s side of the story, but Vung was assessed

only one point for the entire period of her absence, reflecting an excused absence under Company

policy, and Freiberg again reduced Vung’s attendance points below the terminable level instead of

firing her. See [ECF No. 26-1 ¶ 36]. Viewed in the light most favorable to Vung, the series of

events generates a reasonable inference that a jury could believe Vung at least informed Freiberg of

her son’s condition in this meeting. And considering the disputed nature of her prior interactions

with Swift Pork human resources staff, described above, a reasonable jury could even conclude

Freiberg and her human resources team should have been on notice of Vung’s situation well prior

to this date and inquired further into her need for FMLA leave to cover these absences.

       Moreover, the evidence, viewed in the light most favorable to Vung, supports a reasonable

inference she also notified her direct supervisor of her need to leave work to administer treatment

for her son’s asthma. Garcia acknowledged that, consistent with her previous human resources

                                                -17-
      Case 4:18-cv-00209-SMR-SBJ Document 55 Filed 10/28/19 Page 18 of 32



experience, an employee bringing a child’s asthma to her attention should cause her to direct the

employee to human resources. [ECF No. 34-2 at 40]. But according to Vung, Garcia would

routinely allow the workers she supervised to periodically leave work for personal matters. [ECF

No. 26-4 at 32–33]. Instead of informing Vung of her FMLA rights or referring her to human

resources, Vung testified Garcia allowed her to informally leave work specifically to administer

asthma medication to her son when his condition required attention without turning in the requisite

paperwork through the proper channels. Id. Garcia disputes she allowed employees to skirt the

Company’s formal policies, of course; but the evidence shows that, at least on several occasions,

Vung did in fact leave work in the middle of her shift for a short amount of time without clocking

out and without incurring any attendance points, consistent with her description of how Garcia was

“flexible” with the workers under her supervision. [ECF No. 34-1 ¶ 12]. Significantly, “[a]n

employer’s action that deters an employee from participating in protected activities constitutes

‘interference’ or ‘restraint’ of the employee’s exercise of his rights.” Phillips v. Mathews, 547 F.3d

905, 910 (8th Cir. 2008) (quoting Stallings v. Hussmann Corp., 447 F.3d 1041, 1050 (8th Cir.

2006)). And Garcia’s benevolent purpose does not matter—“[a]n employee can prove interference

with an FMLA right regardless of the employer’s intent.” Stallings, 447 F.3d at 1050. “Although

‘[a]n employer may also require an employee to comply with the employer’s usual and customary

notice and procedural requirements for requesting leave,’ ‘failure to follow such internal employer

procedures will not permit an employer to disallow or delay an employee’s taking FMLA leave if

the employee gives timely verbal or other notice.’” Spangler, 278 F.3d at 852 (alteration in original)

(quoting 29 C.F.R. § 825.302(d)). In the end, the record demonstrates that a reasonable jury could

find this unofficial custom described by Vung occurred and dissuaded her from formally seeking

FMLA leave through the proper channels in accordance with Swift Pork’s official policies. See

                                                -18-
      Case 4:18-cv-00209-SMR-SBJ Document 55 Filed 10/28/19 Page 19 of 32



29 C.F.R. § 825.220(b) (“Interfering with the exercise of an employee’s rights would include, for

example, not only refusing to authorize FMLA leave, but discouraging an employee from using such

leave.”).

       Second, there is a disputed issue of fact regarding whether Vung sufficiently put Defendants

on notice of her pregnancy. Vung first found out about her pregnancy on August 5, 2016. It is

undisputed the doctor’s note from Vung’s follow-up appointment referenced her pregnancy, even if

the note excusing her original absence for medical treatment did not. [ECF No. 26-1 ¶ 55]. The

note’s receipt by human resources staff is evidenced by the marking at the top of the document.

[ECF No. 26-5 at 12]; see [ECF No. 34-4 at 4] (explaining human resources staff acknowledge

employee documentation for absences by initialing or writing the identification number at the top

of the page). And Swift Pork staff agree this would ordinarily be sufficient to place the Company

on notice. [ECF Nos. 34-3 at 7; 34-4 at 4–5]. A reasonable jury could conclude that a note from a

doctor’s office with the all-caps language “PREGNANCY GUIDELINES” gave Defendants

sufficient notice of Vung’s FMLA-qualifying condition.          Wages, 798 F.3d at 680 (rejecting

employer’s argument that doctor’s note was insufficient to give notice of pregnancy); see also

Phillips, 547 F.3d at 910 (“FMLA leave ‘include[s] visits to a doctor when the employee has

symptoms that are eventually diagnosed as constituting a serious health condition, even if, at the

time of the initial medical appointments, the illness has not yet been diagnosed nor its degree of

seriousness determined.’” (alteration in original) (citation omitted)).

       Defendants contend these factual disputes matter little, that Vung’s claim fails as a matter of

law, because she was actually fired for “pointing out” under Swift Pork’s attendance policy and thus

not entitled to any FMLA benefits. It is true that “an employer who interferes with an employee’s

FMLA rights will not be liable if the employer can prove it would have made the same decision had

                                                 -19-
      Case 4:18-cv-00209-SMR-SBJ Document 55 Filed 10/28/19 Page 20 of 32



the employee not exercised the employee’s FMLA rights.” Bacon v. Hennepin Cty. Med. Ctr.,

550 F.3d 711, 715 (8th Cir. 2008) (citation omitted). But Defendants’ position presumes they would

have made the same decision to fire Vung, contrary to their own evidence. Twice before Vung

accrued a terminable level of points; twice Freiberg chose not to fire her. 8 Given Defendants’

practice of reducing Vung’s points and allowing her to keep her job—and viewing this history in

the light most favorable to Vung—Defendants cannot demonstrably prove, at the summary

judgment stage, they would have made the same decision to fire her. See Clinkscale, 701 F.3d at

828 (rejecting employer’s argument “that [the worker] was no longer an eligible employee when

she put [the employer] on notice of her health condition” and finding dispute of material fact

precluding summary judgment).

       Defendants’ next argument—that Vung failed to comply with Company call-in procedure,

negating any protection for her August 5 absence—similarly ignores glaring factual issues. Vung

testified she called in to report her absence, and has consistently maintained this position. At first

blush, this appears to contradict Vung’s attendance record recording her as a “no call, no show” that

day. But testimony from Swift Pork’s human resources personnel reflects it is not uncommon for

an employee to have to contest points for excused absences that staff failed to correct. [ECF No.

34-1 at 8]. And it appears Vung had been incorrectly assessed points for a previously-excused

absences on another occasion. Compare [ECF No. 26-4 at 55] (assessing a half-point on April 5,



       8
          Moreover, Defendants’ argument misconstrues Vung’s point tally when the record is
viewed in her favor. Vung would have had accrued nine or more points when disregarding any one
of the occurrences at issue, viewed in isolation. But because the Court has concluded factual issues
preclude judgment as a matter of law on both occurrences, it is possible that a reasonable jury could
find the points incurred for Vung’s June 20, 21, and 22 and August 5 absences were protected under
the FMLA. In such case, Vung would only have accrued eight points at the time of her termination
meeting—less if excluding the April 5 half-point wrongfully assessed for an excused absence.

                                                -20-
      Case 4:18-cv-00209-SMR-SBJ Document 55 Filed 10/28/19 Page 21 of 32



2016) with [ECF No. 35 at 68] (excusing early out for pre-approved appointment). On this front,

too, Defendants’ arguments to the contrary essentially ask the Court to discredit Vung’s testimony

and weigh the evidence in their favor—something that is not permitted at the summary judgment

stage and expressly reserved for the trier of fact at trial. 9

                                        2. FMLA discrimination

        FMLA discrimination claims are analyzed under the McDonnell–Douglas 10 burden-shifting

framework. “To establish a prima facie case of FMLA discrimination, [Vung] must show: (1) that

[s]he engaged in activity protected under the Act, (2) that [s]he suffered a materially adverse

employment action, and (3) that a causal connection existed between the employee’s action and the

adverse employment action.” Hudson v. Tyson Fresh Meats, Inc., 787 F.3d 861, 866 (8th Cir. 2015)

(citation omitted). Discrimination claims, like retaliation claims, “require proof of the employer’s

discriminatory intent.” Brown, 711 F.3d at 891; see Pulczinski, 691 F.3d at 1006 (“An employee

making [an FLMA discrimination] claim must prove that the employer was motivated by the

employee’s exercise of rights under the FMLA.”). At a minimum, Vung must point to evidence


        9
          The proper inquiry on summary judgment is “whether the evidence presents a sufficient
disagreement to require submission to a jury or whether it is so one-sided that one party must prevail
as a matter of law.” Anderson, 477 U.S. at 251–52. But evidence is not so “one-sided” merely
because it aids that party’s case. See Argenyi v. Creighton Univ., 703 F.3d 441, 446 (8th Cir. 2013)
(citing C.R. Pittman Constr. Co., Inc. v. Nat’l Fire Ins. Co. of Hartford, 453 F. App’x 439, 443 (5th
Cir. 2011)); see also Harris v. J.B. Robinson Jewelers, 627 F.3d 235, 239 (6th Cir. 2010) (“A court
may not disregard [deposition] evidence merely because it serves the interests of the party
introducing it.”); Berry v. Chi. Transit Auth., 618 F.3d 688, 691 (7th Cir. 2010) (“[W]e long ago
buried—or at least tried to bury—the misconception that uncorroborated testimony from the non-
movant cannot prevent summary judgment because it is ‘self-serving.’ If based on personal
knowledge or firsthand experience, such testimony can be evidence of disputed material facts.”
(citation omitted)). This case is not so one-sided. Cf. Sanchez-Estrada v. MAPFRE Praico Ins. Co.,
126 F. Supp. 3d 220, 224, 228 n.4 (D.P.R. 2015) (rejecting the plaintiff’s “sham affidavit”
contradicting her own deposition testimony). Vung’s testimony at least presents a triable issue of
fact that will require a jury to decide whether it believes her assertions.
        10
             McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).
                                               -21-
      Case 4:18-cv-00209-SMR-SBJ Document 55 Filed 10/28/19 Page 22 of 32



creating an inference that her exercise of FMLA rights “played a part” in Defendants’ decision to

fire her. Pulczinski, 691 F.3d at 1007 (citing 29 C.F.R. § 825.220(c), which adopts a “negative

factor” standard and prohibits FMLA leave from being counted under no fault attendance policies).

If Vung can establish a prima facie case, the burden shifts to her employer to articulate a legitimate,

nondiscriminatory reason for terminating her. Hudson, 787 F.3d at 866. “The employee may then

demonstrate that the proffered reason is pretextual, showing that ‘the employer’s proffered

explanation is unworthy of credence’ or ‘persuading the court that a prohibited reason more likely

motivated the employer.’” Id. (quoting Stallings, 447 F.3d at 1052). Vung does not advance direct

evidence of FMLA discrimination, so her claim must be analyzed under the burden-shifting

framework.

       Vung has successfully demonstrated a prima facie case of FMLA discrimination. The crux

of Vung’s position is that she sought to be excused from work to administer asthma treatments to

her son and consult medical professionals for what she discovered to be her pregnancy, both

FMLA-protected events. It is undisputed she incurred attendance points for these absences and was

subsequently fired. See 29 C.F.R. § 825.220(c) (prohibiting employers “from discriminating or

retaliating against an employee . . . for having exercised or attempted to exercise FMLA rights”).

Viewed in the light most favorable to Vung, the record supports a reasonable inference that a causal

relationship between Vung’s attempts to secure excused absences for FMLA-qualifying events and

the points associated with her June 20–22 and August 5 absences, given their temporal proximity to

her termination. Though the “mere coincidence of timing,” alone, does not often establish causation,

this is not a case of a “one-month” or “two-month lag” that is too long to generate such an inference.

See Ebersole v. Novo Nordisk, Inc., 758 F.3d 917, 925 (8th Cir. 2014); Hanson v. Mental Health

Res., Inc., 948 F. Supp. 2d 1034, 1045 (D. Minn. 2013) (finding seven-week gap between protected

                                                 -22-
      Case 4:18-cv-00209-SMR-SBJ Document 55 Filed 10/28/19 Page 23 of 32



activity and termination). Vung was terminated on August 17—mere days after turning in a note to

human resources indicating she was pregnant (and in need of FMLA leave). See Smith v. Allen

Health Sys., Inc., 302 F.3d 827, 833 (8th Cir. 2002), abrogated on other grounds by Torgerson v.

City of Rochester, 643 F.3d 1031 (8th Cir. 2011) (en banc) (holding two-week gap between leave

and termination was “sufficient, but barely so, to establish causation”); cf. Hite v. Vermeer Mfg. Co.,

446 F.3d 858, 866 (8th Cir. 2006) (holding longer two-month gap between leave and termination

established an inference of causation when supported by additional evidence of discriminatory

intent). Defendants’ observation that she had twice “pointed out” and was twice “saved” buttresses

the inference of discrimination: the variable is Vung’s disclosure of her pregnancy.

       Defendants’ refrain that they lacked notice of Vung’s need for FMLA leave does not

undermine her prima facie case, but it does proffer a legitimate and non-discriminatory reason for

assessing points for these absences and firing her. Vung does not advance evidence of explicit

discriminatory animus, however, she has borne her burden of demonstrating pretext by generating

disputed issues of material fact as to whether Defendants’ explanation “is unworthy of credence.”

Hudson, 787 F.3d at 867 (quoting Stallings, 447 F.3d at 1052). As in Hudson, Vung has presented

enough evidence to raise a genuine question as to whether her communications with human

resources personnel was sufficient to place Defendants on notice of her FMLA-qualifying

conditions and need to take leave under the Act when coupled with the fact that Defendants did not

consistently enforce their point-based attendance policy, rendering their notice defense pretextual.

       Pulczinski does not aid Defendants’ pretext argument. There, the Eighth Circuit rejected an

employee’s ADA and FMLA discrimination claims because the worker failed to rebut the

employer’s position that it truly believed the employee violated company rules by discouraging

overtime work. 691 F.3d at 1003, 1007 (holding “proof that the employee never violated company

                                                 -23-
      Case 4:18-cv-00209-SMR-SBJ Document 55 Filed 10/28/19 Page 24 of 32



rules does not show that the employer’s explanation was false,” only “that the employer’s belief was

mistaken”). But unlike in this case, the truth or falsity of the Pulczinski employer’s explanation for

firing the plaintiff (its belief that the plaintiff discouraged others from overtime work) did not bear

on whether it could have truly believed that reason in firing him (thus failing to show pretext for

alternative, discriminatory motives). The disputed facts in that case did not preclude summary

judgment because they did not speak to the relevant inquiry—whether the employer’s explanation

was false. Because a reasonable jury in this case could find Swift Pork had sufficient notice of

Vung’s need for FMLA leave, these disputed facts go straight to truth or falsity of Defendants’

explanation for firing Vung—whether Defendants actually believed that she had accrued a

terminable amount of attendance points that were not protected by federal law. Cf. Stallings,

447 F.3d at 1052–53 (denying summary judgment on FMLA discrimination claim because disputed

facts related to employee’s communications about his leave could lead a jury to believe the

employer’s stated reason, that the employee was lying, was pretextual). In other words, here, and

unlike in Pulczinski, the disputed facts surrounding Defendants’ notice of Vung’s

FMLA-qualification go directly to “the key question” of “whether the defendant believed [the stated

basis for termination] to have occurred.” See [ECF No. 27-1 at 18] (quoting Macias Soto v. Core-

Mark Int’l, Inc., 521 F.3d 837, 842 (8th Cir. 2008)). Amid these factual disputes, the Court cannot

conclude that, as a matter of law, Defendants did not discriminate against Vung on the basis of her

FMLA rights.




                                                 -24-
      Case 4:18-cv-00209-SMR-SBJ Document 55 Filed 10/28/19 Page 25 of 32



                            B. Race, Sex, and Disability Discrimination

       Vung also claims Defendants discriminated against her on the basis of characteristics

protected under state and federal anti-discrimination laws. 11 Vung characterizes her claims as a

confluence of discriminatory conduct as opposed to discrimination based on any one discrete

protected class. In essence, she claims that, as a Burmese woman, Swift Pork treated her pregnancy

and need to care for her asthmatic son differently than those of non-Burmese employees. See

Chambers v. Omaha Girls Club, 629 F. Supp. 925, 944 n.34 (D. Neb. 1986), aff’d sub nom.

Chambers v. Omaha Girls Club, Inc., 834 F.2d 697 (8th Cir. 1987) (adopting a “sex plus” theory of

discrimination); see also Lam v. Univ. of Hawai’i, 40 F.3d 1551, 1562 (9th Cir. 1994) (“Rather than

aiding the decisional process, the attempt to bisect a person’s identity at the intersection of race and

gender often distorts or ignores the particular nature of their experiences.”). The parties appear to

agree Vung’s discrimination claims boil down to a race and national origin-sex discrimination claim

and a race and national origin-associational disability discrimination claim, and the Court will treat

them as such. See [ECF Nos. 27-1 at 19, 21; 33-1 at 28, 31].




       11
           Vung brings her claim of race and national origin discrimination under Title VII of the
Civil Rights Act and the Iowa Civil Rights Act (“ICRA”), and her sex (pregnancy) and associational
discrimination claims solely under the ICRA. Unlike the Americans with Disabilities Act (“ADA”),
which prohibits discrimination against a qualified individual “because of the known disability of an
individual with whom the qualified individual is known to have a relationship or association,”
42 U.S.C. § 12112(b)(4), the ICRA contains no such express provision, see Iowa Code § 216.6(1)(a)
(prohibiting discrimination “against any applicant for employment or any employee” because of
protected characteristics “of such applicant or employee”). The Iowa Supreme Court has not
considered whether such a claim extends under the ICRA, only having rejected the applicability of
an “associative discrimination” theory to the facts of a particular case. See Monson v. Iowa Civil
Rights Comm’n, 467 N.W.2d 230, 233 (Iowa 1991) (“[Plaintiff] was not terminated because of his
association with a disabled person. He was terminated because of extended absence from work.”).
Defendants commit one lone sentence to this point, and the Court declines to speculate on a matter
of statutory interpretation without serious argument by the parties.
                                                -25-
      Case 4:18-cv-00209-SMR-SBJ Document 55 Filed 10/28/19 Page 26 of 32



       The ICRA prohibits employers from discharging or otherwise discriminating in employment

on the basis of, among other protected traits, race, sex, national origin, and disability. Iowa Code

§ 216.6(1)(a).    Similarly, Title VII prohibits employers from discharging or otherwise

discriminating against any employee “because of such individual’s race, color, religion, sex, or

national origin.” 42 U.S.C. § 2000e-2(a)(1). To prevail under either state and federal law, Vung

must show her termination was motivated by Defendants’ discriminatory intent.            42 U.S.C.

§ 2000e-2(m) (“[A]n unlawful employment practice is established when the complaining party

demonstrates that race, color, religion, sex, or national origin was a motivating factor for any

employment practice, even though other factors also motivated the practice.”); see also Pippen v.

State, 854 N.W.2d 1, 9 (Iowa 2014) (“In a disparate treatment case [under the ICRA], the plaintiff

bears the burden of showing he or she has been harmed by discriminatory animus of the employer.”).

       Absent direct evidence, Vung must prove her discrimination claims under the familiar

McDonnell Douglas framework. To establish a prima facie case for discrimination, Vung bears the

burden of demonstrating: “(1) she was a member of the protected group; (2) she was qualified to

perform the job; (3) she suffered an adverse employment action; and (4) the circumstances permit

an inference of discrimination.” Bearden v. Int’l Paper Co., 529 F.3d 828, 831 (8th Cir. 2008).

Evidence of pretext can be used to demonstrate a prima facie case. Young v. Builders Steel Co.,

754 F.3d 573, 577 (8th Cir. 2014) (“Although evidence of pretext is normally considered at the last

step of the McDonnell Douglas analysis, pretext can also satisfy the inference-of-discrimination

element of the prima-facie case.”).      Among other ways, a plaintiff may show pretext by

demonstrating her employer “(1) failed to follow its own policies, (2) treated similarly-situated

employees in a disparate manner, or (3) shifted its explanation of the employment decision.” Lake v.

Yellow Transp., Inc., 596 F.3d 871, 874 (8th Cir. 2010). “A prima facie case creates a rebuttable

                                               -26-
      Case 4:18-cv-00209-SMR-SBJ Document 55 Filed 10/28/19 Page 27 of 32



presumption of discrimination,” shifting the burden to Defendants to provide a legitimate,

nondiscriminatory reason for the adverse action taken against Vung. Id. at 873. If Defendants can

articulate a nondiscriminatory reason, “the presumption disappears” and the burden swings back to

Vung, requiring her to demonstrate her employer’s proffered reason is pretextual. Id. at 873–74

(citation omitted).

       There is no question Vung is a member of several protected groups and suffered adverse

employment actions. Defendants contend Vung cannot prove the second element of her prima facie

case because she had pointed out under the Swift Pork attendance policy and thus was not

“qualified” for the job, but the Court rejects that argument for the same reasons discussed above.

Vung is not required to disprove her employer’s reason for terminating her at the prima facie stage.

See Lake, 596 F.3d at 873–74. Moreover, Defendants’ failure to consistently enforce the attendance

policy undermines their assertion that she would have been fired anyway and thus does not, as a

matter of law, show she was not qualified for the job.

       Ultimately, the fighting issue here is whether the circumstances permit an inference of

discrimination. The Court concludes Vung has managed to demonstrate a prima facie case of

discrimination, and that the same disputed issues of fact that preclude judgment as a matter of law

on Vung’s FMLA claims likewise preclude summary judgment on her discrimination claims.

                                       1. Prima facia case

       Vung first contends Freiberg’s alleged comment during her termination meeting that her

pregnancy was “none of our business” constitutes direct evidence of discrimination. This is not

direct evidence of discrimination. “Direct evidence” is “evidence showing a specific link between

the alleged discriminatory animus and the challenged decision, sufficient to support a finding by a

reasonable fact finder that an illegitimate criterion actually motivated the adverse employment

                                               -27-
      Case 4:18-cv-00209-SMR-SBJ Document 55 Filed 10/28/19 Page 28 of 32



action.” Holmes v. Trinity Health, 729 F.3d 817, 821 (8th Cir. 2013) (citation omitted). It does not

include “statements by decisionmakers that are facially and contextually neutral.” Aulick v.

Skybridge Ams., Inc., 860 F.3d 613, 620 (8th Cir. 2017) (citation omitted). At best, Freiberg’s

alleged statement reflects a callous disregard for the circumstances of Vung’s pregnancy. Here,

Vung has not pointed to evidence that “clearly points to the presence of an illegal motive.”

Torgerson, 643 F.3d at 1044.

       Turning to indirect evidence of discrimination, the Court rejects Vung’s argument that she

was discriminated against because she was not given a baby shower while other employees were.

The undisputed evidence clearly shows these events were not put on by Defendants, but by groups

of employees themselves, for one another, and not by any member of the Swift Pork management.

See [ECF Nos. 34-2 at 39 ; 34-4 at 3]. That Vung was not a part of this group of workers who threw

such parties for one another does not impute invidious race discrimination onto her employer.

       However, Vung has advanced just enough evidence to show an inference of discrimination

and fulfill her burden of demonstrating a prima facie case—at least to survive summary judgment.

Vung had reached a terminable level of points, twice, and was not fired; most recently, she had

accrued nine points nearly one month prior to her termination, in July 2016. Yet she was fired a

matter of days after turning in a note that, viewed in the light most favorable to Vung, disclosed her

pregnancy to Swift Pork’s human resources department. The timing of Vung’s termination, less

than one week after turning in her doctor’s note, supports an inference of discrimination when

considered in the context of her employment history. See Sprenger v. Fed. Home Loan Bank of Des

Moines, 253 F.3d 1106, 1113–14 (8th Cir. 2001) (noting that a “matter of weeks” between a

protected activity and an adverse employment action was sufficient to complete a prima facie case

of discrimination); cf. Foster v. Time Warner Entm’t Co., L.P., 250 F.3d 1189, 1195–96 (8th Cir.

                                                -28-
      Case 4:18-cv-00209-SMR-SBJ Document 55 Filed 10/28/19 Page 29 of 32



2001) (finding temporal connection sufficient to demonstrate prima facie case of retaliation under

the circumstances of an “ongoing struggle” between employer and employee).

       Vung also points to several other non-Burmese women identified by employees at Swift

Pork who were not fired but granted leave after disclosing their pregnancies. 12 See [ECF Nos. 34-2

at 39; 34-4 at 3]; see also [ECF No. 35 at 58, 67] (listing approved employee leave for pregnancy).

Defendants’ contention that Vung has not shown she is similarly situated to these women ignores

the inference of discrimination based on the temporal proximity between Vung’s termination and

disclosure of her pregnancy and misconstrues the “relevant respect[]” in which to compare her. See

Bone v. G4S Youth Servs., LLC, 686 F.3d 948, 956 (8th Cir. 2012). It is at the human resources

level that Vung alleges she was discriminated against, not at the supervisory level—any variation

between the employees’ supervisor or position is immaterial because each employee working on the

Swift Pork line is in a comparable position to Vung with respect to their rights and expectations of

obtaining qualified leave under Swift Pork policies and applicable law. Defendants’ attempt to place

the Court’s attention on the lack of disciplinary history of these employees is also a red herring.

Considering Defendants’ inconsistent application of its attendance policy, Defendants cannot

definitively establish that any variation in points at the time pregnancy leave was requested is

material.

       Neither can the Court conclude, as a matter of law, that Vung has failed to establish a

prima facie case of discrimination on the basis of her associational disability as a Burmese woman.

Vung has again identified several non-Burmese employees who received approved leave to care for

their child’s serious health condition, while she was assessed attendance points for similar conduct.


       12
           Garcia states a Burmese employee, Lahpaw, currently works at Swift Pork and was
granted leave for her pregnancy in 2016. See [ECF No. 34-2 at 39–40]. Defendants’ records do not
indicate this individual as an employee granted leave. See [ECF No. 35 at 58–67].
                                                -29-
      Case 4:18-cv-00209-SMR-SBJ Document 55 Filed 10/28/19 Page 30 of 32



See [ECF Nos. 34-2 at 41; 35 at 60, 62, 64, 66]. This is sufficient, at least for Vung to withstand

summary judgment. Defendants objections on this point are identical to those made above and are

similarly rejected.

                                              2. Pretext

       Defendants contend they did not know of Vung’s pregnancy or her son’s asthma prior to her

termination and again provide their belief that she had previously accrued a terminable level of

attendance points as a legitimate, nondiscriminatory reason to justify her firing. But the disputed

facts surrounding Vung’s communications with Swift Pork personnel—and whether the information

conveyed was sufficient to place Defendants on notice of her protected conditions—also prelude

judgment as a matter of law on her discrimination claims. If a jury believes Vung communicated

sufficient information to place Defendants on notice of her pregnancy and need to administer

medical treatment for her son’s asthma, it is conceivable, at least, that it could also find Defendants’

explanation for Vung’s termination amounts to pretext for discrimination. As it stands, the issue

remains an open question that cannot be resolved at the summary judgment stage.

       In sum, the Court is unable to conclude, as a matter of law, that Vung’s claims of

discrimination fail outright.

                                            C. Retaliation

       Finally, Vung claims she was retaliated against for challenging points assessed to her when

caring for her son and for complaining that her pregnancy was used against her. Under Iowa law, it

is an “unfair or discriminatory practice” for “[a]ny person to discriminate or retaliate against another

person in any of the rights protected against discrimination by [the ICRA].” Iowa Code § 216.11(2).

An employee alleging workplace retaliation must show: (1) she was engaged in a protected activity;

(2) she suffered an adverse employment action; and (3) a causal connection between the two. City

                                                 -30-
      Case 4:18-cv-00209-SMR-SBJ Document 55 Filed 10/28/19 Page 31 of 32



of Hampton v. Iowa Civil Rights Comm’n, 554 N.W.2d 532, 535 (Iowa 1996); Hulme v. Barrett,

480 N.W.2d 40, 42 (Iowa 1992). To succeed on a claim of retaliatory discharge, Vung must show

her exercise of rights under the ICRA was “a motivating factor” in Defendants’ decision to terminate

her employment at Swift Pork. Haskenhoff v. Homeland Energy Sols., LLC, 897 N.W.2d 553, 602

(Iowa 2017) (plurality op.) (Cady, C.J., concurring in part and dissenting in part); id. at 635 (Appel,

J., concurring in part and dissenting in part). 13 A motivating factor “must only have ‘played a part’

and ‘need not have been the only reason.’” Id. at 602 (citation omitted). Disputed facts preclude

summary judgment in favor of Defendants.

       Defendants briefly argue Vung is unable to prove she engaged in any protected activity in

connection with her termination, but contesting discipline for an unlawful application of a no-fault

attendance policy is certainly a protected activity. An employee engages in protected conduct when

she opposes any unlawful employment practice. See Gustafson, 320 F. Supp. 3d at 1051 (“A

plaintiff is not required to use any magic words to alert her employer she is opposing an unlawful

employment practice. The complaint needs to only provide enough facts to raise an inference that

she was complaining of an unlawful employment practice.” (citations omitted)). Here, the disputed

facts surrounding the nature and timing of Vung’s communications with Swift Pork human

resources personnel regarding her son’s serious health condition again come to bear. The facts

support an inference that, in communicating the reason for her absences, Vung protested disciplinary

action under the attendance policy on the basis of these protected absences. Although her points




       13
           In Haskenhoff, a plurality of the Iowa Supreme Court agreed the standard of causation for
retaliatory discharge under § 216.11(2) is the same for discrimination claims brought under
§ 216.6(1)(a), departing from prior caselaw that followed a “significant factor” standard. See
897 N.W.2d at 634–35 (adopting a “unified approach” to status-based and retaliation causation).
                                                 -31-
      Case 4:18-cv-00209-SMR-SBJ Document 55 Filed 10/28/19 Page 32 of 32



were reduced on two such occasions following her January 5 and June 29 meetings, Vung

nevertheless incurred attendance points that a jury could find Defendants knew to be protected.

          Defendants again argue Vung would have been terminated anyway for accruing more

attendance points than permitted by Swift Pork’s attendance policy. But as described above, the

record contains contested issues of fact regarding whether Defendants had sufficient notice of these

conditions that bear on the entire chain of events, placing into question the ultimate cause for her

termination. Like her FMLA and discrimination claims, Vung’s retaliation claim presents issues

that are complicated by disputed questions of fact that cannot be decided by the Court as a matter

of law.

                                         IV. CONCLUSION

          In sum, disputed issues of fact preclude judgment as a matter of law in favor of Defendants

on Plaintiff’s claims for FMLA interference and discrimination, race, national origin, sex, and

associational disability discrimination, and retaliation.     Accordingly, Defendants’ Motion for

Summary Judgment is DENIED.

          IT IS SO ORDERED.

          Dated this 28th day of October, 2019.



                                                         _______________________________
                                                         STEPHANIE M. ROSE, JUDGE
                                                         UNITED STATES DISTRICT COURT




                                                  -32-
